department of the treasury internal_revenue_service washington d c tax exempt and division uniform issue list q u aug set ep naty legend individual a bank b company c amount d date e date f ira x ira y annuity application this is in response to your ruling_request dated for a waiver of the 60-day rollover requirement in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested dear hhkkererererererer ey individual a age received a distribution of amount d on ira x maintained by bank b individual a intended to place amount d in another ira within the 60-day period allowed under sec_408 of the code to this end three days after receiving the distribution on individual a completed an application_for an individual_retirement_annuity ira y annuity application from company c in the amount of amount d the annuity_contract and accompanying information was not delivered to individual a until four days prior to the expiration of the 60-day rollover period shortly thereafter after reading the contract individual a cancelled it on within the specified time limit of twenty days the ira y annuity_contract provides in relevant part that the customer has the right to cancel the contract within a -day inspection period which begins on the date the contract is received by the customer individual a received a check in the amount of amount d from company c on eaaaateiie with an explanation that amount d was a refund of money ona contract that was not taken individual a placed amount d in a savings account where it remains and requested a ruling from the service to extend the 60-day rollover period also at the time of the distribution individual a was receiving radiation treatments following a medical diagnosis that she was suffering from cancer individual a was also providing daily medical_care for her sister who was residing with her and has since passed away thus in short you assert that your illness and the treatments you were receiving for it as well as the illness of your sister for whom you were the primary caregiver combined with the delay of company c in forwarding to you both the annuity_contract and refund check prevented you from completing a timely rollover of amount d into another ira - based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other so property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code the information presented demonstrates that after you received amount d on date e within three days on date f you completed an ira y annuity application with company c evidencing an intent to purchase an ira annuity_contract you exercised your right to cancel the ira y annuity_contract within the specified cancellation period and no ira was created the information presented and documentation submitted by you is consistent with your assertion that you intended to roll over amount d and that your failure to do so within the 60-day period was due to your medical_condition and the treatments and illness of your sister for whom revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d __ you were the primary caregiver and the delay of company c in forwarding to you both the annuity_contract and refund check less amounts described below you are granted a period of days from the issuance of this ruling letter to contribute amount d less amounts described below into an ira provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent lf you have any questions regarding this ruling you may contact s haiiii iiia arerr iii ier ele i ree er eere eer erie sincerely yours je donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
